DETAILED ACTION

This action is in response to the amendment and arguments filed on 3/1/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 10-31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claim 10 recites “A driver circuit for driving a single conductor line that is coupled to a series of individually controlled circuit units, each of the individually controlled circuit units in the series including a capacitor, the driver circuit comprising: a line driver supply circuit configured to modulate a digital information signal onto the constant current on the single conductor line, the line driver circuit including: a signaling transistor structured to operate in a zero voltage switched mode at least part of the time”, which is patentably  independent or distinct from now cancelled independent claim 1. 
Claim 24 recites “A driver circuit for driving a single conductor line that is coupled to a series of individually controlled circuit units, each of the individually controlled circuit units in the series including a capacitor, the driver circuit comprising: a line driver circuit separate from the power supply, the line driver 
Claim 29 recites “A driver circuit for driving a single conductor line that is coupled to a series of individually controlled LED node units, each of the individually controlled LED node units in the series being individually addressable and including a capacitor, the driver circuit comprising: a line driver circuit separate from the power supply and configured to modulate a digital information signal onto the constant current on the single conductor line”, which is patentably  independent or distinct from now cancelled independent claim 1. 
There is a search and/or examination burden for the patentably distinct non-elected species (claims 10, 24, 31) because at least the following reason(s) apply: The non-elected species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) and/or the prior art applicable to one species would not likely be applicable to another species.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 10-31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.